Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed 01/10/2022 has been entered. Claims 8, 15, 17 and 19 have been amended. Claims 1-2 and 6-21 remain pending in the application. 


    Response to Arguments

Claim Rejections - 35 USC § 103 
Regarding claim 1, Applicant argues that “The cited references do not teach or suggest a notification that includes a file identifier or sending a request for renewed access in a response to an indication of user input from the particular user through a user input mechanism in the notification.” However, cited paragraph [0015] of Horvitz describes a user interface 1200 for file folder selection. However, the alleged notification in Supramaniam (see Office Action, page 9, citing paragraph [0077] of Supramaniam) is a security policy change message. There would be no reasonable motivation or suggestion to one of ordinary skill in the art to place the file folder explorer shown in Horvitz, into this security policy change message in Supramaniam, nor the email cited in 

Regarding claim 8, Applicant argues that “The cited references at least do not teach or suggest defining a loss of access alert, as claimed. Rather, cited paragraph [0014] of Supramaniam (see Office Action, page 18) merely discusses a command to a user to carry out a policy change and affecting a policy change in a state message. Cited paragraph [0077] discusses a policy change message to user computers. This does not teach or suggest defining an alert for a loss of access rights to a selected file. Moreover, cited paragraphs [0014], [0074], [0116], [0120], and [0134] on page 19 of the Office Action do not teach or suggest storing an alert association representing a [alleged] loss of access alert. Rather, this section merely discusses policy change messages, in general terms, and does not teach or suggest an alert, or alert association that is stored. Additionally, there is no teaching or suggestion of sending a notification to a particular user based on such a stored alert association, let alone that such a notification includes a user input mechanism, as claimed. “
Regarding claim 15, Applicant argues that there is no teaching or suggestion in the cited sections of Supramaniam of setting an alert, let alone setting a loss of access alert based on determining a particular user's interest. Further, and importantly, there is no teaching or suggestion in cited paragraphs [0073], [0074], or [0077], nor any other portion of Supramaniam, of setting a loss of access alert based on the alleged determination of a particular user's interest (which the Office Action cites at paragraph [0065] of Supramaniam).  However, the portions of Herbach cited on page 39 of the the client machine 104 sending a client communication to a broker module 302 of the servers 106. These sections also discuss a server communication 308 that queries a target user for authentication data, where that authentication data from the user includes the username, password, and billing information, that is credit card data for continued access to the service. First, this does not discuss how the user input is provided, other than saying that input encoded and returned to the broker module of the server. Further, an importantly, there is no teaching or suggestion that the alleged user input mechanism is "in a notification to the particular user, where the notification indicates the loss of access." Herbach provides no suggestion to modify the alleged notification in Supramaniam in a manner that renders claim 15 obvious.  Again, page 38 of the Office Action alleges that paragraph [0077] of Supramaniam discloses a transmitted notification. Here, local server 304 sends a change message to a user computer. There is no suggestion in Herbach to place a user input mechanism in this alleged notification where, in a response to input received by the user input mechanism in the notification, a request for renewed access is sent.

  In response, Examiner relies on a new combination of references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 6, 8, 11-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being
unpatentable over (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm , hereinafter IsDecisions) in view of Garrett (US 2011/0302632)
 
   Regarding claim 1, IsDecesions discloses: A data storage system comprising:  a data store configured to store electronic files; (As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders)

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale

 a processor operably coupled to the data store;  memory operably coupled to the processor and storing instructions that, when executed, cause the data storage system to:  provide an access control component that allows users to interact with a given electronic file of the stored electronic files; detect a loss of access rights, for a particular one of the users, relative to the given electronic file; in response to the detected loss of access rights, send a notification to the particular user that includes: a file identifier that identifies the given electronic file and indicates the detected loss of access rights, (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale


As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

(Note: Examiner interprets ‘file name’ in mail template of mail message is corresponding to “file identifier”) 
    However IsDecesions does not clearly disclose: 
 and a user input mechanism actuatable to send a request for renewed access relative to the given electronic file; and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.  
   However Garrett  discloses: 
and a user input mechanism actuatable to send a request for renewed access relative to the given electronic file; and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.  (Garrett  [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820, the visitor may provide an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 


   Regarding claim 2, IsDecesions in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites:
wherein the instructions cause the data storage system to detect a change in the given electronic file when an activity feed for the given electronic file is changed.  (IsDecisions ( ttps://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc ) shows FileAudit tutorial, the video shows how to set an alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale

As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


  

   Regarding claim 6, IsDecesions in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: 
wherein the notification includes an indication of a party that caused the loss of access rights for the particular user to the given electronic file.    (IsDecisions (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc) shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )


    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale



     









   Regarding claim 8, IsDecesions discloses:  A data storage system comprising:  a data store configured to store electronic files; (As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders)

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


a processor operably coupled to the data store; and memory operably coupled to the processor and storing instructions that, when executed, cause the processor to: define a loss of access alert for a loss of access rights of a particular user to a selected electronic file of the stored electronic files;  store an alert association between the particular user and the selected electronic file, the alert association represents the loss of access alert for a loss of access rights of the particular user to the selected electronic file;  detect the loss of access rights to the selected electronic file;  and in response to the detected loss of access rights, access the stored alert association, and send a notification to the particular user based on the stored alert association, wherein the notification identifies the detected loss of access rights  (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale


As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

     However IsDecesions does not clearly disclose: 
and includes a user input mechanism configured to request renewed access to the selected electronic file for the particular user based on user actuation of the user input mechanism in the notification.  (Garrett [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820, the visitor may provide an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.)



    Regarding claim 11, IsDecesions in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Claim 11 further recites: wherein the alert is set by the user.  (IsDecesions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. As shown in the 0:22 of the video, the user can set the alert and type the name of the alert. “In the “Main” tab, type the name of the alert.”)


    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale



    Regarding claim 12, IsDecesions in view of Garrett discloses all of the features with respect to claim 11 as outlined above. Claim 12 further recites:
and further comprising a user interface component that is configured to generate a user interface containing a user interface element that, when selected, sets the alert for the loss of access rights to the selected electronic file.   (IsDecesions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. As shown in the 0:22 of the video, the user can set the alert and type the name of the alert. “In the “Main” tab, type the name of the alert.”)


    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale



      Regarding claim 13, IsDecesions in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Claim 13 further recites: and further comprising a messaging system configured to generate the notification to the user.   (IsDecesions shows FileAudit tutorial, the video shows how to set alert to file 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale


  Regarding claim 14, IsDecesions in view of Garrett discloses all of the features with respect to claim 13 as outlined above. Claim 14 further recites: wherein the messaging system includes an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the selected electronic file.   (IsDecesions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. )

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale


   Regarding claim 15, IsDecesions discloses:
A computer-implemented method of providing access to an electronic file, the method comprising:  determining a particular user's interest in an electronic file; based on determining the particular user's interest, setting a loss of access alert on the electronic file;  sensing the particular user's loss of access to the electronic file; and in response to sensing the particular user's loss of access and based on the loss of access alert set on the electronic file, transmitting a notification to the particular user, wherein the notification indicates the loss of access, (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in 

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale


As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale

     However IsDecesions does not clearly disclose:
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input, send a request for renewed access to the electronic file.  
    However Garrett discloses:
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input, send a request for renewed access to the electronic file.  (Garrett [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820,  an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 

  Regarding claim 17, IsDecesions in view of Garrett discloses all of the features with respect to claim 15 as outlined above. Claim 17 further recites: wherein determining the particular user's interest in the electronic file includes receiving, through a user interface, user input relative to the electronic file and setting the loss of access alert based on the user input. (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale



       Regarding claim 18, IsDecesions in view of Garrett discloses all of the features with respect to claim 15 as outlined above. Claim 18 further recites:
wherein the notification includes information indicative of a responsible party for requesting access to the electronic file.  (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected.  As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. )

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale



    Regarding claim 19, IsDecesions in view of Garrett discloses all of the features with respect to claim 18 as outlined above. Claim 19 further recites: wherein the notification comprises an email.   (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected.  As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. )

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale


   


    Regarding claim 21, IsDecesions in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 21 further recites: wherein the instructions cause the data storage system to: generate a user interface including a user interface element that, when actuated, sets an alert for the particular user's loss of access rights to the given electronic file; store an alert association between the particular user and the given electronic file, the alert association defining the loss of access alert for a loss of access rights of the particular user to the given electronic file; and in response to the detected loss of access rights, access the stored alert association, and -6- send the notification to the particular user based on the stored alert association. (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale


As shown in 0:37, the ‘Monitored paths’ tab displays the list of files and folders contained in the given alert. 

    PNG
    media_image1.png
    488
    827
    media_image1.png
    Greyscale


As shown in 0:55, the ‘Recipients’ tab lists the email recipients for this alert. 

    PNG
    media_image3.png
    559
    957
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale



Claims 7 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm , hereinafter IsDecisions) in view of Garrett (US 2011/0302632) in further view of  Zhang (US 2002/0152395 )



       Regarding claim 7, IsDecesions in view of Garrett discloses all of the features with respect to claim 1 as outlined above. IsDecesions in view of Garrett does not clearly disclose:  wherein the request for renewed access is sent to a responsible party having a right to grant the renewed access for the particular user to the given electronic file.   
   However Zhang disclose: 
wherein the request for renewed access is sent to a responsible party having a right to grant the renewed access for the particular user to the given electronic file.  (Zhang [0030], line 16- the system notifies appropriate accounting departments for billing of the new access grant.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions in view of Garrett with the teaching of Zhang to permit access to optional, device capabilities on a pay-per-use or limited access basis, such that the device capabilities are available to a user on an as-needed basis. It would be further desirable to provide a warning of impending access expiration so that a renewing access request may be submitted and approved before expiration if desired, (Zhang, [007])

   Regarding claim 20, IsDecesions in view of Garrett discloses all of the features with respect to claim 19 as outlined above. Claim 20 further recites: wherein the notification includes an element that, when selected, generates and transmits an email to the responsible party to request renewed access to the electronic file.  (IsDecisions shows FileAudit tutorial, the video shows how to set alert to file 

    PNG
    media_image4.png
    492
    831
    media_image4.png
    Greyscale


However IsDecesions in view of Garrett does not clearly disclose:
to request renewed access to the electronic file.
However Zhang disclose:
to request renewed access to the electronic file.  (Zhang [0030], line 16- the system notifies appropriate accounting departments for billing of the new access grant; page 3, left column, line 26- Other processor systems include computers to maintain a voicemail system 58, a pager system 60, an email system 62,) 





 Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being
unpatentable over (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm , hereinafter IsDecisions) in view of Garrett (US 2011/0302632) in further view of  (IsDecesions 2, https://www.isdecisions.com/blog/company-news/protecting-files-unauthorized-access/, , hereinafter IsDecisions2)

  Regarding claim 9, IsDecesions in view of Garrett discloses all of the features with respect to claim 8 as outlined above. IsDecesions in view of Garrett does not clearly disclose:  wherein the processor is configured to: automatically set the alert based on a determination that user interaction with the selected electronic file is above a threshold. 
  However IsDecesions2 discloses:
wherein the processor is configured to: automatically set the alert based on a determination that user interaction with the selected electronic file is above a threshold.  (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)




    PNG
    media_image5.png
    694
    977
    media_image5.png
    Greyscale


  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions 
  Regarding claim 10, IsDecesions in view of Garrett discloses all of the features with respect to claim 9 as outlined above. IsDecesions in view of Garrett does not clearly disclose:
wherein the threshold includes a number of times that the user has interacted with the file within a defined time period.   
However IsDecesions 2 discloses:
wherein the threshold includes a number of times that the user has interacted with the file within a defined time period.   (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)




    PNG
    media_image5.png
    694
    977
    media_image5.png
    Greyscale


   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions in view of Garrett with the teaching of IsDecesions2 to help identify suspisious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.



  Regarding claim 16, IsDecesions in view of Garrett discloses all of the features with respect to claim 15 as outlined above. IsDecesions in view of Garrett does not clearly disclose: wherein determining the particular user's interest in the electronic file is performed automatically based on the particular user's interactions with the electronic file. 
   However IsDecesions 2 discloses:
wherein determining the particular user's interest in the electronic file is performed automatically based on the particular user's interactions with the  electronic file.  (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)


    PNG
    media_image5.png
    694
    977
    media_image5.png
    Greyscale

 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of IsDecesions in view of Garrett with the teaching of IsDecesions2 to help identify suspisious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.



   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166